UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x   18-cv-04103 (PKC)(LP)

BIANCA ABREU,

                              Plaintiff

              -against-


RECEIVABLE COLLECTION SERVICES,
LLC,

                             Defendant

------------------------------------------------------x



                                 DEFENDANT’S MEMORANDUM OF LAW
                                 IN REPLY TO PLAINTIFF’S OPPOSTION TO
                                 DEFENDANT’S MOTION FOR ATTORNEY’S
                                 FEES AND COSTS PURSUANT TO 28 U.S.C.
                                 § 1927 AND THE “INHERENT AUTHORITY”
                                        OF THE FEDERAL COURTS




                                                                       ROBERT L. ARLEO, ESQ.
                                                                       380 Lexington Avenue
                                                                       17th Floor
                                                                       New York, New York 10168
                               PRELIMINARY STATEMENT

   Defendant Receivable Collection Services, LLC files the herein reply in response to the

Plaintiff’s opposition to the Defendant’s motion for attorneys fees and costs pursuant to 28

U.S.C. § 1927 (“Section 1927”) and pursuant to the inherent power of the court. It is important to

note that the Plaintiff’s opposition Memorandum is a sloppy and professionally careless attempt

to refute the Defendant’s strong argument for sanctions. In fact and law, Plaintiff’s opposition

Memorandum provides further support for the Defendant’s request for costs and fees. Thus, for

the additional reasons set forth below, this Court has a basis to sanction Plaintiff’s counsels

under both Section 1927 and the inherent power of this federal court.




                                                1
THE SECTION 1927 CASES CITED
BY THE PLAINTIFF PROVIDE A
FURTHER BASIS FOR SECTION
1927 SANCTIONS

   Those cases cited by Plaintiff provide further support for awarding the Section 1927 sanctions

requested by the herein Defendant. Plaintiff cites to Sam and Mary Housing Corp. v. New York

State, 632 F. Supp. 1448 (S.D.N.Y. 1986) for the premise that Section 1927 requires a showing

that an attorney acted in bad faith to willfully abuse the judicial process. Clearly, Plaintiff’s

attorneys were well aware from numerous previous decisions that the Plaintiff’s Fair Debt

Collection Practices Act (FDCPA) claims against the herein Defendant are baseless yet these

attorneys acted in bad faith and willfully abused the judicial process by filing the herein lawsuit

and then compelling the Defendant to remove the lawsuit to this district court.

   Plaintiff cites to EEOC v. U.S. Steel Corp., 877 F. Supp. 2d 278 (W.D. Pa. 2012) for the

premise that Section 1927 requires a finding of bad faith, not just “…misunderstanding, bad

judgment or well-intentioned zeal.”. It cannot be said that Plaintiff’s attorneys misunderstood the

baseless nature of the Plaintiff’s FDCPA claims due to the numerous prior adverse decisions

issued in regard to these very same claims. Indeed, the filing of the herein lawsuit was done in

bad faith and not based upon bad judgment or well-intentioned zeal.

   Plaintiff cites to Murray v. Playmaker Services, LLC, 548 F. Supp. 1378 (S.D. Fla. 2008) for

the premise that an attorney acts in bad faith when he knowingly or recklessly pursues a

frivolous claim and that “mere negligence” is insufficient. Here, Plaintiff’s attorneys acted in bad

faith by knowingly and recklessly pursuing frivolous FDCPA claims against the herein

Defendant. It cannot be argued that Plaintiff’s attorneys were merely negligent in filing the

herein lawsuit based upon their knowledge of the other numerous decisions rejecting the

                                                  2
identical FDCPA claims.

PLAINTIFF’S FURTHER ATTEMPT
TO RELY UPON A SEVENTH CIRCUIT
DECISION IS WITHOUT MERIT

   In her opposition Memorandum, the Plaintiff attempts to refute Defendant’s well-reasoned

argument that Evory v. RJM Acquisitions Funding, LLC, 505 F.3d 769 (7th Cir. 2007) is not

applicable to the facts herein. The Defendant reasserts that Evory concerned a debt collection call

initiated by a debt collector, as opposed to a call initiated by someone other than the debt

collector, as is the case herein. Plaintiff’s attempt to apply Evory based upon the Defendant’s

prior attempts to collect the Plaintiff’s debt, via credit reporting and the placement of a voice

message, is asserted in further bad faith. The facts in Evory are simply not applicable to the facts

of each and every lawsuit filed by Plaintiff’s attorneys which have been soundly rejected by

district courts in the Second Circuit geography.



ANOTHER ON POINT FDCPA
DECISION PROVIDES FURTHER
SUPPORT FOR SANCTIONS
AGAINST PLAINTIFF’S COUNSELS


   Yet another decision rejecting the same FDCPA claims alleged by Plaintiff’s attorneys was

issued a mere three days ago by District Judge Frederic Block of this federal district court,

Williams v. Harris, 2018 U.S. Dist. LEXIS 181595 (E.D.N.Y. October 24, 2018). Therein,

District Judge Block stated (in part):

              “First, the Court has repeatedly expressed doubt that the statute’s protections
               extend to communications made to anyone than the consumer. Just a few months
               ago, for example, Chief Judge Irizarry persuasively concluded that FDCPA
               protections do extend to third parties, including non-attorneys like Gisela. See

                                               3
              Sandoval v. I.C. Sys., 2018 WL 1582218, at *2 (E.D.N.Y. Mar. 29, 2018); see
              also Vernot v. Pinnacle Servs, L.L.C., 2017 WL 384327 (E.D.N.Y. Jan. 26,
              2017). Furthermore, the Chief Judge observed that “courts in this circuit have held
              that the FDCPA’s protections are not triggered by communications by someone
              other than the debt collector.” Id. at *3 (citing Hawkins-El v. First Am. Funding,
             LLC, 891 F. Supp. 2d 401, 411 (E.D.N.Y. 2012). Thus, William’s claims are
             foreclosed for at least two reasons: (1) HKA's statements were made to Gisela and
             not Williams, and (2) the communication was not initiated by HKA.

             The Second Circuit has not definitively ruled on these issues, and neither Sandoval
             nor Vernot is binding on the Court. Nonetheless, the Court is troubled by the fact
             that Mr. Geller, who represented the plaintiff in both Sandoval and Vernot, and who
             represents Williams here, did not even acknowledge, much less address, the recent
             holdings that squarely preclude his client's claims.”


   Attached hereto as Exhibit 1 is a copy of the opposition memorandum filed by Plaintiff’s

attorneys in Williams v. Harris. Plaintiff’s attorneys entire argument against the herein

Defendant’s request for sanctions is based upon Evory v. RJM Acquisitions Funding, supra. Yet

if Plaintiff’s attorneys truly believed Evory supports the claims alleged herein, they surely would

have cited to Evory in the opposition memorandum filed in Williams v. Harris.




                                          4
                                     CONCLUSION



  For the additional reasons set forth heretofore, the Defendant’s motion for costs and fees

should be granted in its entirety.



DATED: New York, New York
       October 26, 2018


                                                             / s / Robert L. Arleo
                                                            ROBERT L. ARLEO




                                            5
